Case 1:20-cr-00342-GBD Document 28 Filed 10/27/20 Page 1 of 1

 

Federal Defenders | Southern District
52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

David E. Patton ances cutsisere ESTHET IENEN ark me

 

 

Executive Director

Via ECF and EMAIL
Honorable George B. Daniels
United States District Judge
Southern District of New York

500 Pearl Street * AJRDERED: .
New York, NY 10007 "yim p TT 4 U.
Re: United States v. John Blair Gepree B.\Daniels, U.S.DJ,

20 CR 342 (GBD) , Dated: (07 >”

 

 

 

nw

Dear Judge Daniels:

J write to respectfully request a modification of Mr. Blair’s bail conditions
permit him to leave his residence today, October 27, 2020, to go to Macy’s in Bay
Plaza, Bronx, New York. Mr. Blair just received a job offer at Macy’s as a Seasonal
Recovery Sales Associate to begin on November 16, 2020. He was instructed to
report at 11:00 a.m. today to complete employment paperwork.

After consultation with Mr. Blair’s Pretrial Officer, I will request further
modification of Mr. Blair’s bail conditions as appropriate to accommodate his work
schedule. Mr. Blair has been on home confinement since May 8, 2020 and has been
fully compliant with Pretrial Services.

Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio

Assistant Federal Defender
O: 212-417-8728

M: 917-612-3274

Cec AUSA Rebecca Dell
PTO Joshua Rothman

 

 
